EXHIBIT 10.44

 

RECORDING REQUESTED BY:

 

Fidelity National Title Company

555 S. Flower Street, Suite 4420

Los Angeles, CA 90071

 

AND WHEN RECORDED MAIL TO:

 

RD Dyer LLC

c/o RD Advisors

341 West 38th Street, Suite 800

New York, NY 10018

 

 

Space Above This Line for Recorder’s Use Only

 

 

 

 

APN: 411-141-01

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING

 



  1

   



 

THIS INSTRUMENT SECURES OBLIGATIONS WHICH MAY CONTAIN PROVISIONS FOR ADJUSTMENTS
IN THE INTEREST RATE AND PAYMENT AMOUNTS.

 

THIS INSTRUMENT CONSTITUTES A SECURITY AGREEMENT AS THAT TERM IS DEFINED IN THE
CALIFORNIA UNIFORM COMMERCIAL CODE. PORTIONS OF THE COLLATERAL ARE GOODS THAT
ARE OR ARE TO BECOME FIXTURES ON THE LAND DESCRIBED IN EXHIBIT A HERETO. THIS
INSTRUMENT IS INTENDED TO SERVE AS A FIXTURE FILING AND IS TO BE RECORDED IN THE
REAL ESTATE RECORDS OF EACH COUNTY IN WHICH SAID LAND OR ANY PORTION THEREOF IS
LOCATED AND INDEXED AS BOTH A DEED OF TRUST AND A FIXTURE FILING. TRUSTOR IS THE
OWNER OF A RECORD INTEREST IN THE LAND DESCRIBED IN EXHIBIT A HERETO. THE
ADDRESS OF TRUSTOR (DEBTOR) AND BENEFICIARY (SECURED PARTY) ARE SET FORTH ON THE
FIRST PAGE OF THIS DEED OF TRUST.

 

620 Dyer LLC,

a California limited liability company

(Trustor)

to

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

(Trustee)  

for the Benefit of

 

RD Dyer LLC,

a Delaware limited liability company

(Beneficiary)

 

DEED OF TRUST, ASSIGNMENT OF

LEASES AND RENTS,

SECURITY AGREEMENT AND

FIXTURE FILING

 

Dated: January 18, 2018

 

Location: 620 East Dyer Road

Santa Ana, California 92705

County: Orange

 



  2

   



 

DEED OF TRUST, ASSIGNMENT OF LEASES AND

RENTS, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made as of this 18th day of January,
2018, by 620 Dyer LLC, a California limited liability company, having an address
at 1581 Franklin Avenue, Garden City, New York 11501, as trustor (“Trustor”) to
FIDELITY NATIONAL TITLE INSURANCE COMPANY, having an address at 555 S. Flower
Street, Suite 4420, Los Angeles, CA 90071, as trustee (“Trustee”), for the
benefit of RD Dyer LLC, a Delaware limited liability company, having an address
at c/o RD Advisors, 341 West 38th Street, Suite 800, New York, New York 10018,
as beneficiary (together with its successors and/or assigns, “Beneficiary”).

 

W I T N E S S E T H:

 

A. This Deed of Trust is given to secure a loan (the “Loan”) in the principal
sum of Six Million Five Hundred Thousand Dollars ($6,500,000.00) which is made
pursuant to that certain Loan Agreement dated as of the date hereof between
Trustor and Beneficiary (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), and
evidenced by that certain Secured Promissory Note dated the date hereof made by
Trustor to Beneficiary (such Note, together with all extensions, renewals,
replacements, restatements or modifications thereof, being hereinafter referred
to as the “Note”). Capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Loan Agreement.

 

B. Trustor desires to secure the payment of the outstanding principal amount of
the Loan together with all interest accrued and unpaid thereon and all other
sums due to Beneficiary in respect of the Loan and the Loan Documents (the
“Debt”) and the performance of all of its obligations under the Note, the Loan
Agreement and the other Loan Documents.

 

C. This Deed of Trust is given pursuant to the Loan Agreement, and payment,
fulfillment and performance by Trustor of its obligations thereunder and under
the other Loan Documents are secured hereby, and each and every term and
provision of the Loan Agreement, the Note, and that certain Assignment of Leases
and Rents of even date herewith made by Trustor in favor of Beneficiary
delivered in connection with this Deed of Trust (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Assignment of Leases”), including the rights, remedies, obligations, covenants,
conditions, agreements, indemnities, representations and warranties of the
parties therein, are hereby incorporated by reference herein as though set forth
in full and shall be considered a part of this Deed of Trust.

 

NOW THEREFORE, in consideration of the making of the Loan by Beneficiary and the
covenants, agreements, representations and warranties set forth in this Deed of
Trust:

 



  3

   



 

ARTICLE I.

 

GRANTS OF SECURITY

 

Section 1.01 Trust Property. Trustor does hereby irrevocably mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey unto Trustee, in
trust for the benefit of Beneficiary and its successors and assigns, WITH POWER
OF SALE, all right, title, interest and estate of Trustor now owned, or
hereafter acquired, in and to the following (collectively, the “Property”);

 

(a) Land. The real property described in Exhibit A attached hereto and made a
part hereof (the “Land”);

 

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Trustor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Deed of Trust;

 

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);

 

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Trustor
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

 

(e) Equipment. All “equipment,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Trustor, which is used at or in connection with the Improvements or
the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Trustor and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto (collectively, the “Equipment”). Notwithstanding the
foregoing, Equipment shall not include any property belonging to Tenants under
Leases except to the extent that Trustor shall have any right or interest
therein;

 



  4

   



 

(f) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Trustor which is so related to the Land and Improvements forming
part of the Property that it is deemed fixtures or real property under the law
of the particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Trustor’s interest therein) and all other utilities whether or not
situated in easements, all water tanks, water supply, water power sites, fuel
stations, fuel tanks, fuel supply, and all other structures, together with all
accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof, but excluding
farm products (collectively, the “Fixtures”). Notwithstanding the foregoing,
“Fixtures” shall not include any property which Tenants are entitled to remove
pursuant to Leases except to the extent that Trustor shall have any right or
interest therein;

 

(g) Personal Property. All furniture, furnishings, objects of art, machinery,
goods, tools, supplies, appliances, general intangibles, contract rights,
accounts, accounts receivable, franchises, licenses, certificates and permits,
and all other personal property of any kind or character whatsoever (as defined
in and subject to the provisions of the Uniform Commercial Code), other than
Fixtures, and other than farm products, which are now or hereafter owned by
Trustor and which are located within or about the Land and the Improvements,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Trustor in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (as amended from time to time, the “Uniform Commercial
Code”), superior in lien to the lien of this Deed of Trust, and all proceeds and
products of any of the above. Notwithstanding the foregoing, “Personal Property”
shall not include any property of Tenants under Leases, except to the extent
that Trustor shall have any right or interest therein;

 

(h) Leases and Rents. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements (whether written or oral) pursuant to which any
Person is granted a possessory interest in, or right to use or occupy all or any
portion of the Land and the Improvements, and every modification, amendment or
other agreement relating to such leases, subleases, subsubleases, or other
agreements entered into in connection with such leases, subleases, subsubleases,
or other agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, heretofore or hereafter entered into, whether before or after the
filing by or against Trustor of any petition for relief under 11 U.S.C. §101 et
seq., as the same may be amended from time to time (the “Bankruptcy Code”)
(collectively, the “Leases”), and all right, title and interest of Trustor, its
successors and assigns, therein and thereunder, including, without limitation,
cash or securities deposited thereunder to secure the performance by the lessees
of their obligations thereunder and all rents, additional rents, revenues,
issues and profits (including all oil and gas or other mineral royalties and
bonuses) from the Land and the Improvements, whether paid or accruing before or
after the filing by or against Trustor of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”), and all proceeds from the sale or
other disposition of the Leases and the right to receive and apply the Rents to
the payment and performance of the Obligations, including the payment of the
Debt;

 



  5

   



 

(i) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including, but not limited to,
any transfer made in lieu of or in anticipation of the exercise of such right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

 

(j) Insurance Proceeds. All proceeds in respect of the Property under any
insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments or
settlements made in lieu thereof, for damage to the Property;

 

(k) Tax Certiorari. All refunds, rebates or credits in connection with any
reduction in Taxes or Other Charges charged against the Property as a result of
tax certiorari proceedings or any other applications or proceedings for
reduction;

 

(l) Rights. The right, in the name and on behalf of Trustor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Beneficiary in the
Property;

 

(m) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Trustor therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Trustor thereunder;

 

(n) Intellectual Property. All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, URLs or other online media, books and records and all
other general intangibles relating to or used in connection with the operation
of the Property;

 

(o) Accounts. All reserves, escrows and deposit accounts maintained by Trustor
with respect to the Property, including, without limitation, all accounts
established or maintained pursuant to the Loan Agreement or any other Loan
Document, together with all deposits or wire transfers made to such accounts,
and all cash, checks, drafts, certificates, securities, investment property,
financial assets, instruments and other property held therein from time to time,
and all proceeds, products, distributions, dividends and/or substitutions
thereon and thereof;

 



  6

   



 

(p) Uniform Commercial Code Property. All documents, instruments, chattel paper
and intangibles, as the foregoing terms are defined in the Uniform Commercial
Code, and general intangibles relating to the Property;

 

(q) Minerals. All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above Land;

 

(r) Proceeds. All proceeds of any of the foregoing, including, without
limitation, proceeds of insurance and condemnation awards, whether in cash or in
liquidation or other claims, or otherwise; and

 

(s) Other Rights. Any and all other rights of Trustor in and to the items set
forth in Subsections (a) through (r) above.

 

AND, without limiting any of the other provisions of this Deed of Trust, to the
extent permitted by applicable law, Trustor expressly grants to Beneficiary, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the
Improvements and the Fixtures collectively referred to as the “Real Property”)
appropriated to the use thereof and, whether affixed or annexed to the Land or
not, shall for the purposes of this Deed of Trust be deemed conclusively to be
real estate and mortgaged hereby.

 

Section 1.02 Assignment of Rents. Trustor hereby absolutely and unconditionally
assigns to Beneficiary all of Trustor’s right, title and interest in and to all
current and future Leases and Rents; it being intended by Trustor that this
assignment constitutes a present, absolute assignment and not an assignment for
additional security only. Nevertheless, subject to the terms of the Assignment
of Leases and Section 7.01(j) of this Deed of Trust, Beneficiary grants to
Trustor a revocable license to collect, receive, use and enjoy the Rents.
Trustor shall hold the Rents, or a portion thereof sufficient to discharge all
current sums due on the Debt, for use in the payment of such sums.

 

Section 1.03 Security Agreement. This Deed of Trust is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Trustor in the
Property. By executing and delivering this Deed of Trust, Trustor hereby grants
to Beneficiary, as security for the Obligations, a security interest in the
Fixtures, the Equipment, the Personal Property and the other property
constituting the Property to the full extent that the Fixtures, the Equipment,
the Personal Property and such other property may be subject to the Uniform
Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”). If an Event of Default shall
occur and be continuing, Beneficiary, in addition to any other rights and
remedies which it may have, shall have and may exercise immediately and without
demand, any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of
the foregoing, the right to take possession of the Collateral or any part
thereof, and to take such other measures as Beneficiary may deem necessary for
the care, protection and preservation of the Collateral. Upon request or demand
of Beneficiary after the occurrence and during the continuance of an Event of
Default, Trustor shall, at its expense, assemble the Collateral and make it
available to Beneficiary at a convenient place (at the Land if tangible
property) reasonably acceptable to Beneficiary. Trustor shall pay to Beneficiary
on demand any and all expenses, including reasonable attorneys’ fees and costs,
incurred or paid by Beneficiary in protecting its interest in the Collateral and
in enforcing its rights hereunder with respect to the Collateral after the
occurrence and during the continuance of an Event of Default. Any notice of
sale, disposition or other intended action by Beneficiary with respect to the
Collateral sent to Trustor in accordance with the provisions hereof at least ten
(10) Business Days prior to such action, shall, except as otherwise provided by
applicable law or the Loan Agreement, constitute reasonable notice to Trustor.
The proceeds of any disposition of the Collateral, or any part thereof, may,
except as otherwise required by applicable law, be applied by Beneficiary to the
payment of the Debt in such priority and proportions as Beneficiary in its
discretion shall deem proper. The principal place of business of Trustor
(Debtor) is as set forth on page one hereof and the address of Beneficiary
(Secured Party) is as set forth on page one hereof. Trustor hereby authorizes
Beneficiary to file or record any Uniform Commercial Code financing statements
as Beneficiary deems to be reasonably necessary to perfect its security interest
in the property described in this Section 1.03, and in the fixtures described in
Section 1.04, without any signature of Trustor, and to file any amendments,
modifications, assignments and terminations thereof, all without the signature
of Trustor.

 



  7

   



 

Section 1.04 Fixture Filing. Certain of the Property is or will become
“fixtures” (as that term is defined in the Uniform Commercial Code) on the Land,
described or referred to in this Deed of Trust, and this Deed of Trust, upon
being filed for record in the real estate records of the city or county wherein
such fixtures are situated, shall operate also as a financing statement naming
Trustor as the Debtor and Beneficiary as the Secured Party filed as a fixture
filing in accordance with the applicable provisions of said Uniform Commercial
Code upon such of the Property that is or may become fixtures.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Beneficiary and its successors and assigns, forever;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Trustor shall well and truly pay and perform the Obligations (including the
payment of the Debt) at the time and in the manner provided in this Deed of
Trust, the Note, the Loan Agreement and the other Loan Documents, and shall well
and truly abide by and comply with each and every covenant and condition set
forth herein and in the Note, the Loan Agreement and the other Loan Documents,
these presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Trustor’s obligation to indemnify and hold harmless
Beneficiary pursuant to the provisions hereof shall survive any such payment or
release.

 



  8

   



 

ARTICLE II.

 

DEBT AND OBLIGATIONS SECURED

 

Section 2.01 Obligations. This Deed of Trust and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the
Obligations, including, but not limited to, the Debt.

 

Section 2.02 Other Obligations. This Deed of Trust and the grants, assignments
and transfers made in Article 1 are also given for the purpose of securing the
following (collectively, the “Other Obligations”):

 

(a) the performance of all other obligations of Trustor contained herein;

 

(b) the performance of each obligation of Trustor contained in the Loan
Agreement and in each other Loan Document; and

 

(c) the performance of each obligation of Trustor contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.

 

Section 2.03 Debt and Other Obligations. Trustor’s obligations for the payment
of the Debt and the performance of the Other Obligations shall be referred to
collectively herein as the “Obligations.”

 

Section 2.04 Loan Repayment and Defeasance. Provided no Event of Default exists,
the Lien of this Deed of Trust shall be terminated, released and reconveyed of
record by Beneficiary (and the Trustee, to the extent required by law to effect
a full and proper termination, release and reconveyance) prior to the Maturity
Date only in accordance with the terms and provisions set forth in the Loan
Agreement.

 

ARTICLE III.

 

TRUSTOR COVENANTS

 

Trustor covenants and agrees that throughout the term of the Loan:

 

Section 3.01 Payment of Debt. Trustor will pay the Debt at the time and in the
manner provided in the Loan Agreement, the Note and this Deed of Trust.

 

Section 3.02 Incorporation by Reference. All the covenants, conditions and
agreements contained in (a) the Loan Agreement, (b) the Note, and (c) all and
any of the other Loan Documents, are hereby made a part of this Deed of Trust to
the same extent and with the same force as if fully set forth herein. Without
limiting the generality of the foregoing, Trustor (i) agrees to insure, repair,
maintain and restore damage to the Property, pay Taxes and Other Charges, and
comply with Legal Requirements, in accordance with the Loan Agreement, and (ii)
agrees that the Insurance Proceeds and Awards shall be settled, held, applied
and/or disbursed in accordance with the Loan Agreement.

 

  9

   



 

Section 3.03 Performance of Other Agreements. Trustor shall observe and perform
each and every term, covenant and provision to be observed or performed by
Trustor pursuant to the Loan Agreement, any other Loan Document and any other
agreement or recorded instrument affecting or pertaining to the Property, and
any amendments, modifications or changes thereto.

 

Section 3.04 Additional Covenant. In connection with the Land and any
Improvements thereon, Trustor shall not permit (i) the conduct of any business
thereon except as set forth below, (provided that obtaining Cannabis permits
pursuant to Article 1 of Chapter 40 of the Santa Ana Municipal Code shall not be
deemed to constitute “conduct of business”), or (ii) the conduct of any Cannabis
Related Activities thereon, or (iii) the planting, cultivation, growing,
harvesting, processing, packing, packaging, marketing or sale of any crops or
agricultural products thereon or in connection therewith (including, without
limitation, any Cannabis) which are subject to any restriction or prohibition
under any Legal Requirements whether now or hereafter enacted and in force.
Notwithstanding the foregoing prohibition on the conduct of any business set
forth above, Trustor may conduct any business which is consistent with the
historical use of the particular property which is reasonably acceptable to
Lender and provided that appropriate insurance and any applicable licenses are
obtained and maintained.

 

The following definitions shall apply to the foregoing covenant:

 

“Cannabis” shall have the meaning set forth in Section 40-2 of the Santa Ana
Municipal Code as it may be amended or supplemented.

 

“Cannabis Related Activities” shall mean any planting, cultivation, growing,
harvesting, processing, packing, packaging, marketing or sale of any Cannabis.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, Trustor,
Guarantor or the Property or any part thereof or the construction, use,
alteration or operation thereof, or any part thereof, or the conduct of any
business thereon except as set forth below, (provided that obtaining Cannabis
permits pursuant to Article 1 of Chapter 40 of the Santa Ana Municipal Code
shall not be deemed to constitute “conduct of business”), or the planting,
cultivation, growing, harvesting, processing, packing, packaging, marketing or
sale of any crops or agricultural products thereon or in connection therewith
(including without limitation any Cannabis) whether now or hereafter enacted and
in force, including, without limitation, the Securities Act, the Exchange Act,
Regulation AB, the rules and regulations promulgated pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, zoning and land use laws, the
Americans with Disabilities Act of 1990, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Trustor, at any time in force affecting the Property or any part
thereof, including any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof, or (ii) in any way limit
the use and enjoyment thereof. Notwithstanding the foregoing prohibition on the
conduct of any business set forth above, Trustor may conduct any business which
is consistent with the historical use of the particular property which is
reasonably acceptable to Lender and provided that appropriate insurance and any
applicable licenses are obtained and maintained.

 

  10

   



 

ARTICLE IV.

 

OBLIGATIONS AND RELIANCES

 

Section 4.01 Relationship of Trustor and Beneficiary. The relationship between
Trustor and Beneficiary is solely that of debtor and creditor, and Beneficiary
has no fiduciary or other special relationship with Trustor, and no term or
condition of any of the Loan Agreement, the Note, this Deed of Trust or the
other Loan Documents shall be construed so as to deem the relationship between
Trustor and Beneficiary to be other than that of debtor and creditor.

 

Section 4.02 No Reliance on Beneficiary. The general partners, members,
principals and (if Trustor is a trust) beneficial owners of Trustor, as
applicable, are experienced in the ownership and operation of properties similar
to the Property, and Trustor and Beneficiary are relying solely upon such
expertise and business plan in connection with the ownership and operation of
the Property. Trustor is not relying on Beneficiary’s expertise, business acumen
or advice in connection with the Property.

 

Section 4.03 No Beneficiary Obligations.

 

(a) Notwithstanding the provisions of Subsections 1.01(h) and (m) or Section
1.02, Beneficiary is not undertaking the performance of (i) any obligations
under the Leases, or (ii) any obligations with respect to any other agreements,
contracts, certificates, instruments, franchises, permits, trademarks, licenses
or other documents.

 

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Beneficiary pursuant to this Deed of Trust, the Loan
Agreement, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal or insurance policy, Beneficiary shall
not be deemed to have warranted, consented to, or affirmed the sufficiency,
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Beneficiary.

 

Section 4.04 Reliance. Trustor recognizes and acknowledges that in accepting the
Loan Agreement, the Note, this Deed of Trust and the other Loan Documents,
Beneficiary is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article 3 of the Loan Agreement
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Beneficiary; that such reliance existed on the
part of Beneficiary prior to the date hereof; that the warranties and
representations are a material inducement to Beneficiary in making the Loan; and
that Beneficiary would not be willing to make the Loan and accept this Deed of
Trust in the absence of the warranties and representations as set forth in
Article 3 of the Loan Agreement.

 

  11

   



 

ARTICLE V.

 

FURTHER ASSURANCES

 

Section 5.01 Recording of Deed of Trust, Etc. Trustor forthwith upon the
execution and delivery of this Deed of Trust and thereafter, from time to time,
will cause this Deed of Trust and any of the other Loan Documents creating a
Lien or security interest or evidencing the Lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect and perfect the Lien or security
interest hereof upon, and the interest of Beneficiary in, the Property. Trustor
will pay all taxes, filing, registration or recording fees, and all expenses
incident to the preparation, execution, acknowledgment and/or recording of the
Note, this Deed of Trust, the other Loan Documents, any note, deed of trust or
mortgage supplemental hereto, any security instrument with respect to the
Property and any instrument of further assurance, and any modification or
amendment of any of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Deed of Trust, any deed of
trust or mortgage supplemental hereto, any security instrument with respect to
the Property or any instrument of further assurance, and any modification or
amendment of any of the foregoing documents, except where prohibited by law so
to do.

 

Section 5.02 Further Acts, Etc. Trustor will, at the cost of Trustor, and
without expense to Beneficiary, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Beneficiary
shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Beneficiary the property
and rights hereby mortgaged, deeded, granted, bargained, sold, conveyed,
confirmed, pledged, assigned, warranted and transferred or intended now or
hereafter so to be, or which Trustor may be or may hereafter become bound to
convey or assign to Beneficiary, or for carrying out the intention or
facilitating the performance of the terms of this Deed of Trust or for filing,
registering or recording this Deed of Trust, or for complying with all Legal
Requirements. Trustor, on demand, will execute and deliver, and in the event it
shall fail to so execute and deliver, hereby authorizes Beneficiary to execute
in the name of Trustor or without the signature of Trustor to the extent
Beneficiary may lawfully do so, one or more financing statements to evidence
more effectively the security interest of Beneficiary in the Property. Trustor
grants to Beneficiary an irrevocable power of attorney coupled with an interest
for the purpose of exercising and perfecting any and all rights and remedies
available to Beneficiary at law and in equity, including, without limitation,
such rights and remedies available to Beneficiary pursuant to this Section 5.02.

 

Section 5.03 Changes in Tax, Debt, Credit and Documentary Stamp Laws.

 

(a) If any law is enacted or adopted or amended after the date of this Deed of
Trust which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Beneficiary’s interest in the Property, Trustor will pay the tax, with interest
and penalties thereon, if any. If Beneficiary is advised by counsel chosen by it
that the payment of tax by Trustor would be unlawful or taxable to Beneficiary
or unenforceable or provide the basis for a defense of usury, then Beneficiary
shall have the option by written notice of not less than one hundred twenty
(120) days to declare the Debt immediately due and payable.

 

  12

   



 

(b) Trustor will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of this Deed of Trust or the Debt. If such claim,
credit or deduction shall be required by law, Beneficiary shall have the option,
by written notice of not less than one hundred twenty (120) days, to declare the
Debt immediately due and payable.

 

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Deed of Trust, or any of the other Loan Documents or
shall impose any other tax or charge on the same, Trustor will pay for the same,
with interest and penalties thereon, if any.

 

ARTICLE VI.

 

DUE ON SALE/ENCUMBRANCE

 

Section 6.01 Beneficiary Reliance. Trustor acknowledges that Beneficiary has
examined and relied on the experience of Trustor and its general partners,
members, principals and (if Trustor is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Trustor’s ownership of the Property as a means of
maintaining the value of the Property as security for the payment and
performance of the Obligations, including the repayment of the Debt. Trustor
acknowledges that Beneficiary has a valid interest in maintaining the value of
the Property so as to ensure that, should Trustor default in the payment and/or
performance of the Obligations, including the repayment of the Debt, Beneficiary
can recover the Debt by a sale of the Property.

 

Section 6.02 No Transfer. Trustor shall not permit or suffer any Transfer to
occur except in accordance with the terms of the Loan Agreement.

 

ARTICLE VII.

 

RIGHTS AND REMEDIES UPON DEFAULT

 

Section 7.01 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Trustor agrees that Beneficiary may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Trustor and in and to the Property, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Beneficiary may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Beneficiary:

 

(a) declare the entire unpaid Debt to be immediately due and payable;

 

  13

   



 

(b) give such notice of default and of election to cause the Property to be sold
as may be required by law or as may be necessary to cause Trustee to exercise
the power of sale granted herein; Trustee shall then record and give such notice
of Trustee’s sale as then required by law and, after the expiration of such time
as may be required by law, may sell the Property at the time and place specified
in the notice of sale, as a whole or in separate parcels as directed by
Beneficiary, or by Trustor to the extent required by law, at public auction to
the highest bidder for cash in lawful money of the United States, payable at
time of sale, all in accordance with applicable law. Trustee, from time to time,
may postpone or continue the sale of all or any portion of the Property by
public declaration at the time and place last appointed for the sale and no
other notice of the postponed sale shall be required unless provided by
applicable law. Upon any sale, Trustee shall deliver its deed conveying the
property sold, without any covenant or warranty, expressed or implied, to the
purchaser or purchasers at the sale. The recitals in such deed of any matters or
facts shall be conclusive as to the accuracy thereof;

 

(c) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Deed of Trust under any applicable provision of law, in which case the
Property or any interest therein may be sold for cash or upon credit in one or
more parcels or in several interests or portions and in any order or manner,
Beneficiary being hereby expressly granted the power of to foreclose this Deed
of Trust and sell the Property at public auction and convey the same to the
purchaser in fee simple;

 

(d) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed of Trust for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Deed of
Trust for the balance of the Obligations not then due, unimpaired and without
loss of priority;

 

(e) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Trustor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof, all as may be required or permitted by law; and,
without limiting the foregoing:

 

(f) (i) In connection with any sale or sales hereunder, Beneficiary shall be
entitled to elect to treat any of the Property which consists of (x) a right in
action, or (y) property that can be severed from the Real Property covered
hereby, or (z) any improvements (without causing structural damage thereto), as
if the same were personal property, and dispose of the same in accordance with
applicable law, separate and apart from the sale of the Real Property. Where the
Property consists of Real Property, Personal Property, Equipment or Fixtures,
whether or not such Personal Property or Equipment is located on or within the
Real Property, Beneficiary shall be entitled to elect to exercise its rights and
remedies against any or all of the Real Property, Personal Property, Equipment
and Fixtures in such order and manner as is now or hereafter permitted by
applicable law;

 

(ii) Beneficiary shall be entitled to elect to proceed against any or all of the
Real Property, Personal Property, Equipment and Fixtures in any manner permitted
under applicable law; and if Beneficiary so elects pursuant to applicable law,
the power of sale herein granted shall be exercisable with respect to all or any
of the Real Property, Personal Property, Equipment and Fixtures covered hereby,
as designated by Beneficiary and Beneficiary is hereby authorized and empowered
to conduct any such sale of any Real Property, Personal Property, Equipment and
Fixtures in accordance with the procedures applicable to Real Property;

 



  14

   



 

(iii) Should Beneficiary elect to sell any portion of the Property which is Real
Property or which is Personal Property, Equipment or Fixtures that the
Beneficiary has elected under applicable law to sell together with Real Property
in accordance with the laws governing a sale of the Real Property, Beneficiary
shall give such notice of the occurrence of an Event of Default, if any, and its
election to sell such Property, each as may then be required by law. Thereafter,
upon the expiration of such time and the giving of such notice of sale as may
then be required by law, subject to the terms hereof and of the other Loan
Documents, and without the necessity of any demand on Trustor, Beneficiary at
the time and place specified in the notice of sale, shall sell such Real
Property or part thereof at public auction to the highest bidder for cash in
lawful money of the United States. Beneficiary may from time to time postpone
any sale hereunder by public announcement thereof at the time and place noticed
for any such sale; and

 

(iv) If the Property consists of several lots, parcels or items of property,
Beneficiary shall, subject to applicable law, (A) designate the order in which
such lots, parcels or items shall be offered for sale or sold, or (B) elect to
sell such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner Beneficiary designates. Any Person,
including Trustor or Beneficiary, may purchase at any sale hereunder. Should
Beneficiary desire that more than one sale or other disposition of the Property
be conducted, Beneficiary shall, subject to applicable law, cause such sales or
dispositions to be conducted simultaneously, or successively, on the same day,
or at such different days or times and in such order as Beneficiary may
designate, and no such sale shall terminate or otherwise affect the Lien of this
Deed of Trust on any part of the Property not sold until all the Obligations
have been satisfied in full. In the event Beneficiary elects to dispose of the
Property through more than one sale, except as otherwise provided by applicable
law, Trustor agrees to pay the costs and expenses of each such sale and of any
judicial proceedings wherein such sale may be made;

 

(g) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, in the Loan Agreement or in the other Loan Documents;

 

(h) recover judgment on the Note either before, during or after any proceedings
for the enforcement of this Deed of Trust or the other Loan Documents;

 

(i) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Debt and without regard for the solvency of Trustor, any
guarantor or indemnitor with respect to the Loan or any Person otherwise liable
for the payment of the Debt or any part thereof;

 

  15

   



 

(j) the license granted to Trustor under Section 1.02 hereof shall automatically
be revoked and Beneficiary may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Trustor and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Trustor and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Trustor
agrees to surrender possession of the Property and of such books, records and
accounts to Beneficiary upon demand, and thereupon Beneficiary may (i) use,
operate, manage, control, insure, maintain, repair, restore and otherwise deal
with all and every part of the Property and conduct the business thereat; (ii)
complete any construction on the Property in such manner and form as Beneficiary
deems advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Trustor with respect to the Property, whether in the name of Trustor or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants and demand, sue for, collect and receive
all Rents of the Property and every part thereof; (v) require Trustor to pay
monthly in advance to Beneficiary, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Trustor; (vi) require Trustor to
vacate and surrender possession of the Property to Beneficiary or to such
receiver and, in default thereof, Trustor may be evicted by summary proceedings
or otherwise; and (vii) apply the receipts from the Property to the payment and
performance of the Obligations (including, without limitation, the payment of
the Debt), in such order, priority and proportions as Beneficiary shall deem
appropriate in its sole discretion after deducting therefrom all expenses
(including reasonable attorneys’ fees and costs) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, Other Charges,
Insurance Premiums and other expenses in connection with the Property, as well
as just and reasonable compensation for the services of Beneficiary, its
counsel, agents and employees;

 

(k) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures,
the Equipment and/or the Personal Property, or any part thereof, and to take
such other measures as Beneficiary may deem necessary for the care, protection
and preservation of the Fixtures, the Equipment and the Personal Property, and
(ii) request Trustor, at its sole cost and expense, to assemble the Fixtures,
the Equipment and/or the Personal Property and make it available to Beneficiary
at a convenient place acceptable to Beneficiary. Any notice of sale, disposition
or other intended action by Beneficiary with respect to the Fixtures, the
Equipment and/or the Personal Property sent to Trustor in accordance with the
provisions hereof at least five (5) days prior to such action, shall constitute
commercially reasonable notice to Trustor;

 

(l) pursue such other remedies as may be available at law or in equity; and/or

 

(m) apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Beneficiary shall deem to be appropriate in its sole
discretion.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Deed of Trust shall continue as a Lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

 

  16

   



 

Section 7.02 Application of Proceeds. The purchase money proceeds and avails of
any disposition of the Property or any part thereof, or any other sums collected
by Beneficiary pursuant to the Note, this Deed of Trust or the other Loan
Documents, may be applied by Beneficiary to the payment of the Obligations in
such priority and proportions as Beneficiary in its discretion shall deem
proper, to the extent consistent with law.

 

Section 7.03 Right to Cure Defaults. During the continuance of any Event of
Default, Beneficiary may, but without any obligation to do so and without notice
to or demand on Trustor and without releasing Trustor from any obligation
hereunder, perform the obligations in Default in such manner and to such extent
as Beneficiary may deem necessary to protect the security hereof. Beneficiary is
authorized to enter upon the Property for such purposes or appear in, defend or
bring any action or proceeding to protect its interest in the Property or to
foreclose this Deed of Trust or collect the Debt, and the cost and expense
thereof (including reasonable attorneys’ fees and disbursements to the extent
permitted by law), with interest thereon at the Default Rate for the period
after notice from Beneficiary that such cost or expense was incurred to the date
of payment to Beneficiary, shall constitute a portion of the Debt, shall be
secured by this Deed of Trust and the other Loan Documents and shall be due and
payable to Beneficiary upon demand.

 

Section 7.04 Other Rights, Etc.

 

(a) The failure of Beneficiary to insist upon strict performance of any term
hereof shall not be deemed to be a waiver of any term of this Deed of Trust.
Trustor shall not be relieved of Trustor’s obligations hereunder by reason of
(i) the failure of Beneficiary to comply with any request of Trustor or any
guarantor or indemnitor with respect to the Loan to take any action to foreclose
this Deed of Trust or otherwise enforce any of the provisions hereof or of the
Note or the other Loan Documents, (ii) the release, regardless of consideration,
of the whole or any part of the Property, or of any Person liable for the
Obligations or any portion thereof, or (iii) any agreement or stipulation by
Beneficiary extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Deed of Trust or the other Loan
Documents.

 

(b) It is agreed that the risk of loss or damage to the Property is on Trustor,
and Beneficiary shall have no liability whatsoever for any decline in value of
the Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Beneficiary shall not be deemed an election of judicial relief, if
any such possession is requested or obtained, with respect to any Property or
collateral not in Beneficiary’s possession.

 

(c) Beneficiary may resort for the payment and performance of the Obligations
(including, but not limited to, the payment of the Debt) to any other security
held by Beneficiary in such order and manner as Beneficiary, in its discretion,
may elect. Beneficiary may take action to recover the Debt, or any portion
thereof, or to enforce the Other Obligations or any covenant hereof, without
prejudice to the right of Beneficiary thereafter to foreclose this Deed of
Trust. The rights of Beneficiary under this Deed of Trust shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others. No act of Beneficiary shall be construed as an election to proceed under
any one provision herein to the exclusion of any other provision. Beneficiary
shall not be limited exclusively to the rights and remedies herein stated but
shall be entitled to every right and remedy now or hereafter afforded at law or
in equity.

 

  17

   



 

Section 7.05 Right to Release Any Portion of the Property. Beneficiary may
release any portion of the Property for such consideration as Beneficiary may
require without, as to the remainder of the Property, in any way impairing or
affecting the Lien or priority of this Deed of Trust, or improving the position
of any subordinate lienholder with respect thereto, except to the extent that
the Debt shall have been reduced by the actual monetary consideration, if any,
received by Beneficiary for such release, and Beneficiary may accept by
assignment, pledge or otherwise any other property in place thereof as
Beneficiary may require without being accountable for so doing to any other
lienholder. This Deed of Trust shall continue as a Lien and security interest in
the remaining portion of the Property.

 

Section 7.06 Violation of Laws. If the Property is not in full compliance with
all Legal Requirements, Beneficiary may impose additional requirements upon
Trustor in connection herewith, including, without limitation, monetary reserves
or financial equivalents.

 

Section 7.07 Right of Entry. Upon reasonable notice (which may be given
verbally) to Trustor, Beneficiary and its agents shall have the right to enter
and inspect the Property at all reasonable times.

 

Section 7.08 Events of Default. The term “Event of Default” shall mean (i) any
Event of Default as defined in the Loan Agreement and (ii) any Event of Default
as defined under that certain Loan Agreement dated as of November 22, 2017
between 1815 Carnegie LLC as borrower and RD Carnegie LLC as lender.

 

ARTICLE VIII.

 

INDEMNIFICATION

 

Section 8.01 Mortgage and/or Intangible Tax. Trustor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless Beneficiary and
any Person claiming by or through Beneficiary (collectively with Beneficiary,
the “Indemnified Parties”) from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Party and directly or indirectly
arising out of or in any way relating to any mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of this Deed of
Trust or any of the Loan Documents (but excluding any income, franchise or other
similar taxes).

 

  18

   



 

Section 8.02 Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. Upon
written request by any Indemnified Party, Trustor shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals approved by the Indemnified Parties.
Notwithstanding the foregoing, if the defendants in any such claim or proceeding
include both Trustor and any Indemnified Party and Trustor and such Indemnified
Party shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Parties that are different from or in
addition to those available to Trustor, such Indemnified Party shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party.
Upon demand, Trustor shall pay or, in the sole and absolute discretion of
Beneficiary, reimburse, Beneficiary for the payment of the reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.

 

ARTICLE IX.
 
WAIVERS

 

Section 9.01 Waiver of Counterclaim. To the extent permitted by applicable law,
Trustor hereby waives the right to assert a counterclaim, other than a mandatory
or compulsory counterclaim, in any action or proceeding brought against it by
Beneficiary arising out of or in any way connected with this Deed of Trust, the
Loan Agreement, the Note, any of the other Loan Documents or the Obligations.

 

Section 9.02 Marshalling and Other Matters. To the extent permitted by
applicable law, Trustor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, to the extent
permitted by applicable law, Trustor hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of this Deed of
Trust on behalf of Trustor, and on behalf of each and every Person acquiring any
interest in or title to the Property subsequent to the date of this Deed of
Trust.

 

Section 9.03 Waiver of Notice. To the extent permitted by applicable law,
Trustor shall not be entitled to any notices of any nature whatsoever from
Beneficiary, except with respect to matters for which this Deed of Trust or the
Loan Documents specifically and expressly provide for the giving of notice by
Beneficiary to Trustor, and except with respect to matters for which Beneficiary
is required by applicable law to give notice, and Trustor hereby expressly
waives the right to receive any notice from Beneficiary with respect to any
matter for which this Deed of Trust does not specifically and expressly provide
for the giving of notice by Beneficiary to Trustor.

 

Section 9.04 Waiver of Statute of Limitations. To the extent permitted by
applicable law, Trustor hereby expressly waives and releases its right to plead
any statute of limitations as a defense to the payment and performance of the
Obligations (including, without limitation, the payment of the Debt).

 

  19

   



 

Section 9.05 Waiver of Jury Trial. TRUSTOR HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST, WITH REGARD TO THE NOTE, THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY TRUSTOR
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BENEFICIARY IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY TRUSTOR.

 

Section 9.06 Survival. The indemnifications made pursuant to Article 8 herein
and the representations and warranties, covenants, and other obligations arising
under the Environmental Indemnity, shall continue indefinitely in full force and
effect and shall survive and shall in no way be impaired by (a) any
satisfaction, release or other termination of this Deed of Trust or any other
Loan Document, (b) any assignment or other transfer of all or any portion of
this Deed of Trust or any other Loan Document or Beneficiary’s interest in the
Property (but, in such case, such indemnifications shall benefit both the
Indemnified Parties and any such assignee or transferee), (c) any exercise of
Beneficiary’s rights and remedies pursuant hereto, including, but not limited
to, foreclosure or acceptance of a deed in lieu of foreclosure, any exercise of
any rights and remedies pursuant to the Loan Agreement, the Note or any of the
other Loan Documents, any transfer of all or any portion of the Property
(whether by Trustor or by Beneficiary following foreclosure or acceptance of a
deed in lieu of foreclosure or at any other time), (d) any amendment to this
Deed of Trust, the Loan Agreement, the Note or any other Loan Document, and/or
(e) any act or omission that might otherwise be construed as a release or
discharge of Trustor from the Obligations or any portion thereof.

 

ARTICLE X.
 
NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 9.5 of the Loan Agreement.

 

ARTICLE XI.

 

APPLICABLE LAW

 

Section 11.01 Governing Law; Jurisdiction; Service of Process. WITH RESPECT TO
MATTERS RELATING TO THE CREATION, PERFECTION AND PROCEDURES RELATING TO THE
ENFORCEMENT OF THIS DEED OF TRUST, THIS DEED OF TRUST SHALL BE GOVERNED BY, AND
BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, IT BEING
UNDERSTOOD THAT, EXCEPT AS EXPRESSLY SET FORTH ABOVE IN THIS PARAGRAPH AND TO
THE FULLEST EXTENT PERMITTED BY THE LAW OF THE STATE OF CALIFORNIA, THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES SHALL
GOVERN ALL MATTERS RELATING TO THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS
AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. ALL
PROVISIONS OF THE LOAN AGREEMENT INCORPORATED HEREIN BY REFERENCE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, AS SET FORTH IN THE GOVERNING
LAW PROVISION OF THE LOAN AGREEMENT.

 

  20

   



 

Section 11.02 Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Trustor and Beneficiary are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed to constitute interest, the interest contracted for, charged or received
by Beneficiary shall never exceed the Maximum Legal Rate, (b) in calculating
whether any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Trustor to Beneficiary, and (c) if through any
contingency or event, Beneficiary receives or is deemed to receive interest in
excess of the Maximum Legal Rate, any such excess shall be deemed to have been
applied toward payment of the principal of any and all then outstanding
indebtedness of Trustor to Beneficiary, or if there is no such indebtedness,
shall immediately be returned to Trustor.

 

Section 11.03 Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Deed of Trust may be exercised only to the extent that
the exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Deed of Trust invalid, unenforceable or not entitled to be recorded, registered
or filed under the provisions of any applicable law. If any term of this Deed of
Trust or any application thereof shall be invalid or unenforceable, the
remainder of this Deed of Trust and any other application of the term shall not
be affected thereby.

 

ARTICLE XII.

 

DEFINITIONS

 

Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Deed of Trust may be used
interchangeably in the singular or plural form and the word “Trustor” shall mean
“each Trustor and any subsequent owner or owners of the Property or any part
thereof or any interest therein,” the word “Beneficiary” shall mean “Beneficiary
and any subsequent holder of the Note,” the word “Note” shall mean “the Note and
any other evidence of indebtedness secured by this Deed of Trust,” the word
“Property” shall include any portion of the Property and any interest therein,
and the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include
any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels, incurred or paid by Beneficiary in protecting its interest
in the Property, the Leases and/or the Rents and/or in enforcing its rights
hereunder. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms.

 

  21

   



 

ARTICLE XIII.

 

MISCELLANEOUS PROVISIONS

 

Section 13.01 No Oral Change. This Deed of Trust, and any provisions hereof, may
not be modified, amended, waived, extended, changed, discharged or terminated
orally or by any act or failure to act on the part of Trustor or Beneficiary,
but only by an agreement in writing signed by the party(ies) against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

Section 13.02 Successors and Assigns. This Deed of Trust shall be binding upon,
and shall inure to the benefit of, Trustor and Beneficiary and their respective
successors and permitted assigns, as set forth in the Loan Agreement.

 

Section 13.03 Inapplicable Provisions. If any provision of this Deed of Trust is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term of this Deed of Trust, such provision shall be fully
severable and this Deed of Trust shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Deed of Trust, and the remaining provisions of this Deed of Trust shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Deed of Trust, unless such
continued effectiveness of this Deed of Trust, as modified, would be contrary to
the basic understandings and intentions of the parties as expressed herein.

 

Section 13.04 Headings, Etc. The headings and captions of the various Sections
of this Deed of Trust are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 13.05 Subrogation. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Beneficiary shall be
subrogated to all of the rights, claims, liens, titles and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles and interests, if
any, are not waived, but rather are continued in full force and effect in favor
of Beneficiary and are merged with the Lien and security interest created herein
as cumulative security for the payment, performance and discharge of the
Obligations (including, but not limited to, the payment of the Debt).

 

Section 13.06 Entire Agreement. The Note, the Loan Agreement, this Deed of Trust
and the other Loan Documents constitute the entire understanding and agreement
between Trustor and Beneficiary with respect to the transactions arising in
connection with the Obligations and supersede all prior written or oral
understandings and agreements between Trustor and Beneficiary with respect
thereto. Trustor hereby acknowledges that, except as incorporated in writing in
the Note, the Loan Agreement, this Deed of Trust and the other Loan Documents,
there are not, and were not, and no Persons are or were authorized by
Beneficiary to make, any representations, understandings, stipulations,
agreements or promises, oral or written, with respect to the transaction which
is the subject of the Note, the Loan Agreement, this Deed of Trust and the other
Loan Documents.

 

  22

   



 

Section 13.07 Limitation on Beneficiary’s Responsibility. No provision of this
Deed of Trust shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Beneficiary, nor shall
it operate to make Beneficiary responsible or liable for any waste committed on
the Property by the Tenants or any other Person, or for any dangerous or
defective condition of the Property, or for any negligence in the management,
upkeep, repair or control of the Property resulting in loss or injury or death
to any Tenant, licensee, employee or stranger. Nothing herein contained shall be
construed as constituting Beneficiary a “mortgagee in possession.”

 

Section 13.08 Recitals. The recitals hereof are a part hereof, form a basis for
this Deed of Trust and shall be considered prima facie evidence of the facts and
documents referred to therein.

 

Section 13.09 Trustee; Successor Trustee. Trustee shall not be liable for any
error of judgment or act done by Trustee, or be otherwise responsible or
accountable under any circumstances whatsoever, except if the result of
Trustee’s gross negligence or willful misconduct. Trustee shall not be
personally liable in case of entry by him or anyone acting by virtue of the
powers herein granted him upon the Property for debts contracted or liability or
damages or damages incurred in the management or operation of the Property.
Trustee shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by him
hereunder or believed by him to be genuine. Trustee shall be entitled to
reimbursement for actual expenses incurred by him in the performance of his
duties hereunder and to reasonable compensation for such of his services
hereunder as shall be rendered. Trustor will, from time to time, reimburse
Trustee for and save and hold him harmless from and against any and all loss,
cost, liability, damage and reasonable expense whatsoever incurred by him in the
performance of his duties. All monies received by Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other monies
(except to the extent required by law) and Trustee shall be under no liability
for interest on any monies received by him hereunder. Trustee may resign by
giving of notice of such resignation in writing to Beneficiary. If Trustee shall
die, resign or become disqualified from acting in the execution of this trust or
shall fail or refuse to exercise the same when requested by Beneficiary or if
for any or no reason and without cause Beneficiary shall prefer to appoint a
substitute trustee to act instead of the original Trustee named herein, or any
prior successor or substitute trustee, Beneficiary shall, without any formality
or notice to Trustor or any other person, have full power to appoint a
substitute trustee and, if Beneficiary so elects, several substitute trustees in
succession who shall succeed to all the estate, rights, powers and duties of the
aforenamed Trustee. Each appointment and substitution shall be evidenced by an
instrument in writing which shall recite the parties to, and the book and page
of record of, this Deed of Trust, and the description of the real property
herein described, which instrument, executed and acknowledged by Beneficiary,
shall (i) be conclusive proof of the proper substitution and appointment of such
successor Trustee or Trustees, (ii) duly assign and transfer all the estates,
properties, rights, powers and trusts of Trustee so ceasing to act and (iii) be
notice of such proper substitution and appointment to all parties in interest.
In addition, such Trustee ceasing to act shall duly assign, transfer, and
deliver any of the property and monies held by Trustee to the successor Trustee
so appointed in its or his place. The Trustee may act in the execution of this
trust and may authorize one or more parties to act on his behalf to perform the
ministerial functions required of him hereunder, including without limitation,
the transmittal and posting of any notices and it shall not be necessary for any
Trustee to be present in person at any foreclosure sale.

 

  23

   



 

ARTICLE XIV.
 
STATE-SPECIFIC PROVISIONS

 

Section 14.01 PRINCIPLES OF CONSTRUCTION. In the event of any inconsistencies
between the terms and conditions of this Article 14 and the other terms and
conditions of this Deed of Trust, the terms and conditions of this Article 14
shall control and be binding.

 

Section 14.02 NO “MORTGAGEE-IN-POSSESSION” STATUS. Neither the assignment of
Leases and Rents contained in this Deed of Trust, nor the exercise by
Beneficiary of any of its rights or remedies under this Deed of Trust shall be
deemed to make Beneficiary a “mortgagee-in-possession” or otherwise liable in
any manner with respect to the Property, unless Beneficiary, in person or by
agent, assumes actual possession thereof. Nor shall appointment of a receiver
for the Property by any court at the request of Beneficiary or by agreement with
Trustor, or the entering into possession of the Property by such receiver, be
deemed to make Beneficiary a “mortgagee-in-possession” or otherwise liable in
any manner with respect to the Property.

 

Section 14.03 POWER OF SALE. This instrument may be foreclosed in any manner
permitted by the laws of the State of California. The sale or sales of less than
the whole of the Property shall not exhaust the power of sale herein granted,
and Trustee is specifically empowered to make successive sales under such power
until the whole of the Property shall be sold. Should Beneficiary elect to
invoke the power of sale the Property, or any part thereof, which is real
property as provided above, Beneficiary or Trustee shall give such notice of
default and election to sell as may then be required by law. Thereafter, upon
the expiration of such time and the giving of such notice of sale as may then be
required by law, and without the necessity of any demand on Trustor, Trustee, at
the time and place specified in the notice of sale, shall sell the Property or
any part thereof at public auction to the highest bidder for cash in lawful
money of the United States, or cash equivalent acceptable to Trustee and
Beneficiary, payable at time of sale. After deducting all costs, fees and
expenses of Trustee and of this trust, including costs of evidence of title in
connection with the sale, Trustee shall apply the proceeds of sale to payment
of: all sums expended under this Deed of Trust, not then repaid, with interest
thereon from the date of expenditure until paid at the Default Rate; all
indebtedness and other obligations secured hereby; and the remainder, if any, to
the person or persons legally entitled thereto. Trustee may, and upon request of
Beneficiary shall, from time to time, postpone any sale hereunder by public
announcement thereof at the time and place noticed therefor or by giving notice
of the time and place of the postponed sale in the manner required by law. If
the Property consists of several lots, parcels or items of property, Beneficiary
may designate the order in which such lots, parcels or items shall be offered
for sale or sold. Should Beneficiary desire that more than one sale or other
disposition of the Property be conducted, Beneficiary may, at its option, cause
the same to be conducted simultaneously, or successively, on the same day, or at
such different times and in such order as Beneficiary may deem to be in its best
interests, and no such sale shall terminate or otherwise affect the lien of this
Deed of Trust on any part of the Property not sold until all indebtedness
secured hereby has been fully paid. In the event of default of any purchaser,
Trustee shall have the right to resell the Property as set forth above.

 

  24

   



 

Section 14.04 FORECLOSURE. In addition to any other right, with or without a
foreclosure, Beneficiary may institute a judicial action for the foreclosure or
enforcement of the assignments, liens, and security interests hereof subject to
the terms of the Loan Documents and applicable California law. If a nonjudicial
foreclosure hereunder is commenced by Beneficiary, Beneficiary, at any time
before the sale, may abandon the sale and judicially foreclose and/or enforce
the assignments, liens and security interests hereof subject to the terms of the
Loan Documents and applicable California law. If Beneficiary should institute a
suit for judicial foreclosure or enforcement of the assignments, liens, and
security interests hereof, Beneficiary may, at any time before the entry of a
final judgment in such suit, dismiss the same, and sell the Property, or any
part thereof, in accordance with the power of sale provisions of this Deed of
Trust. To the extent applicable, with respect to fixtures, Beneficiary or
Trustee may elect to treat same as either real property or personal property and
proceed to exercise such rights and remedies applicable to the categorization so
chosen. Beneficiary may proceed against the real property and any personal
property (and other Collateral) separately or together in any order whatsoever,
without in any way affecting or waiving Beneficiary’s rights and remedies under
the California Commercial Code, this Deed of Trust, the Note and the other Loan
Documents.

 

Section 14.05 RIGHTS CUMULATIVE. Every right, power and remedy granted to
Trustee or Beneficiary in this Deed of Trust shall be cumulative and not
exclusive, and in addition to all right, powers and remedies granted at law or
in equity or by statute, and the exercise of any such right, power or remedy
shall not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy. Trustor hereby requests that a
copy of any notice of default and of notice of sale under this Deed of Trust be
mailed to Trustor at the address of Trustor set forth in the Loan Agreement as
required by applicable law.

 

Section 14.06 ENVIRONMENTAL IMPAIRMENT. Subject to the terms and conditions of
the Loan Agreement, Beneficiary may waive its lien against the Property or any
portion thereof, whether fixtures or personal property, to the extent such
property is found to be “environmentally impaired” or an “affected parcel” in
accordance with California Code of Civil Procedure Section 726.5 and may
exercise any and all rights and remedies of an unsecured creditor against
Trustor and all of Trustor’s assets and property for the recovery of any
deficiency and Environmental Costs (as hereinafter defined), including, but not
limited to, seeking an attachment order under California Code of Civil Procedure
Section 483.010. The term “Environmental Costs” shall mean any costs, damages,
expenses, fees, penalties, fines, judgments, indemnification payments to third
parties, and other out-of-pocket costs or expenses actually incurred or advanced
by Beneficiary relating to the cleanup, remediation or other response action
required by Environmental Laws or which Beneficiary believes necessary to
protect the Property. As between Beneficiary and Trustor, for purposes of
California Code of Civil Procedure Section 726.5, Trustor shall have the burden
of proving that Trustor or any related party (or any Affiliate or agent of
Trustor or any related party) was not in any way negligent in permitting the
release or threatened release of Hazardous Substances. Trustor acknowledges and
agrees that, subject to any term or provision contained herein or in the other
Loan Documents, all judgments and awards entered against Trustor pursuant to
this paragraph, paragraph (e) of Section 14.07 below, and all Environmental
Costs, shall be exceptions to any nonrecourse or exculpatory provision of the
Loan Documents, and Trustor shall be fully and personally liable for all
judgments and awards entered against Trustor under this paragraph, paragraph (e)
below, and Environmental Costs, and such liability shall not be limited to the
original principal amount of the obligations secured by this Deed of Trust and
Trustor’s obligations shall survive the foreclosure, deed in lieu of
foreclosure, release, reconveyance or any other transfer of the Property or this
Deed of Trust. For the purpose of any action brought under this Section or
Section 14.07 below, Trustor waives the defense of laches and any applicable
statute of limitations.

 

  25

   



 

Section 14.07 BREACH OF ENVIRONMENTAL PROVISIONS.

 

(a) Subject to the terms and conditions of the Loan Agreement, Beneficiary may
seek a judgment that Trustor has breached its covenants, representations,
warranties and/or other provisions with respect to environmental matters
contained in this Deed of Trust or any other Loan Document, by commencing and
maintaining an action or actions in any court of competent jurisdiction for
breach of contract pursuant to California Code of Civil Procedure Section 736,
whether commenced prior to or after foreclosure of the Property, and may seek
the recovery of Environmental Costs, it being conclusively presumed between
Beneficiary and Trustor that all such Environmental Costs incurred or advanced
by Beneficiary relating to the cleanup, remediation or other action of or to the
Property were made by Beneficiary in good faith. All Environmental Costs
incurred by Beneficiary under this Section shall bear interest at the Default
Rate from the date of expenditure until said sums have been paid. Beneficiary
shall be entitled to bid, at any sale of the Property under this Deed of Trust,
the amount Environmental Costs so incurred in addition to the amount of the
other obligations hereby secured as a credit bid, the equivalent of cash.

 

(b) Without limiting any of the remedies provided in the Loan Documents, Trustor
acknowledges and agrees that the provisions of the Environmental Indemnity are
environmental provisions (as defined in Section 736(f)(2) of the California Code
of Civil Procedure) made by Trustor relating to the real property security (the
“Environmental Provisions”). Trustor’s breach or a failure to comply with the
Environmental Provisions shall constitute a breach of contract entitling
Beneficiary to all remedies provided under Section 736 of the California Code of
Civil Procedure for the recovery of damages and for the enforcement of the
Environmental Provisions. Pursuant to Section 736, Beneficiary’s action for
recovery of damages or enforcement of the Environmental Provisions shall not
constitute an action within the meaning of Section 726(a) of the California Code
of Civil Procedure or constitute a money judgment for a deficiency or a
deficiency judgment within the meaning of Sections 580a, 580b, 580d and 726(b)
of the California Code of Civil Procedure. The rights and remedies provided for
under the Loan Documents are separate and distinct causes of action that shall
not be abrogated, modified, limited or otherwise affected by the remedies
provided under Section 736(a) of the California Code of Civil Procedure.

 

(c) In the event Beneficiary elects, in accordance with California Code of Civil
Procedure Section 726.5, to waive all or part of the security of this Deed of
Trust and proceed against Trustor on an unsecured basis, the valuation of the
real property, the determination of the environmentally impaired status of such
security and any cause of action for a money judgment shall, at the request of
Beneficiary, be referred to a referee in accordance with California Code of
Civil Procedure Sections 638 et seq. Such referee shall be an M.A.I. appraiser
selected by Beneficiary and approved by Trustor, which approval shall not be
unreasonably withheld or delayed. If the parties cannot agree on an M.A.I.
appraiser, either party may apply to the presiding judge of the Superior Court
in which the Property is located to make such appointment. The decision of such
referee shall be binding upon both Trustor and Beneficiary, and judgment upon
the award rendered by such referee shall be entered in the court in which such
proceeding was commenced in accordance with California Code of Civil Procedure
Sections 644 and 645. Trustor shall pay all reasonable costs and expenses
incurred by Beneficiary in connection with any proceeding under California Code
of Civil Procedure 726.5, as such Section may be amended from time to time.

 

  26

   



 

(d) Beneficiary or its agents, acting by themselves or through a court appointed
receiver, may upon reasonable advance notice to Trustor and an opportunity to be
present, enter upon the Property or any part thereof and may perform such acts
and things as Beneficiary deems reasonably necessary or desirable to inspect,
investigate, assess, and protect the security hereof, including without
limitation of any of its other rights: (i) obtain a court order to enforce
Beneficiary’s right to enter and inspect the Property under California Civil
Code Section 2929.5, to which the decision of Beneficiary as to whether there
exists a release or threatened release of a Hazardous Substance onto the
Property shall be deemed reasonable and conclusive as between the parties
hereto; and (ii) have a receiver appointed under California Code of Civil
Procedure Section 564 to enforce Beneficiary’s right to enter and inspect
Property for Hazardous Substances. Subject to the Loan Documents, all reasonable
costs and expenses incurred by Beneficiary with respect to the audits, tests,
inspections and examinations which Beneficiary or its agents or employees may
conduct, including the reasonable fees of the engineers, laboratories,
contractors, consultants and attorneys, shall become part of the indebtedness
secured hereby and shall be paid by Trustor upon demand with interest at the
Default Rate from the date when paid by Beneficiary. Beneficiary may seek a
judgment that Trustor has breached its covenants, representations, warranties
and/or other provisions with respect to this Deed of Trust or the other Loan
Documents by commencing and maintaining an action or actions in any court of
competent jurisdiction for breach of contract pursuant to California Code of
Civil Procedure Section 736, whether commenced prior to or after foreclosure of
the Property, and may seek the recovery of Environmental Costs, it being
conclusively presumed between Beneficiary and Trustor that all such
Environmental Costs incurred or advanced by Beneficiary relating to the cleanup,
remediation or other response action of or to the Property were made by
Beneficiary in good faith. Trustor acknowledges that such an action shall not
constitute an action within the meaning of Section 726(a) of the California Code
of Civil Procedure or constitute a money judgment for a deficiency or a
deficiency judgment within the meaning of Sections 580a, 580b, 580d or 726(b) of
the California Code of Civil Procedure. All Environmental Costs incurred by
Beneficiary under this clause (including court costs, reasonable consultant fees
and reasonable attorneys’ fees and disbursements, whether incurred in litigation
or not and whether before or after judgment) shall bear interest at the Default
Rate from the date of expenditure until said sums have been paid. Beneficiary
shall be entitled to bid, at the sale of the Property held under any provision
of this Deed of Trust, the amount of said costs, expenses and interest in
addition to the amount of the other obligations hereby secured as a credit bid,
the equivalent of cash.

 

(e) Nothing herein shall be deemed to limit the right of Beneficiary to recover,
in accordance with California Code of Civil Procedure Section 736 (as such
Section may be amended from time to time), any reasonable costs, expenses,
liabilities or damages, including reasonable attorneys’ fees and costs, incurred
by Beneficiary and arising from any covenant, obligation, liability,
representation or warranty contained in any Loan Document given to Beneficiary
(including, without limitation, the environmental indemnity provisions of the
Loan Agreement), or any order, consent decree or settlement relating to the
cleanup of Hazardous Substances or any other “environmental provision” (as
defined in such Section 736) relating to the Property or any portion thereof or
the right of Beneficiary to waive, in accordance with the California Code of
Civil Procedure Section 726.5 (as such Section may be amended from time to
time), the security of this Deed of Trust as to any parcel of the Property that
is “environmentally impaired” or is an “affected parcel” (as such terms are
defined in such Section 726.5), and as to any personal property attached to such
parcel, and thereafter to exercise against Trustor, to the extent permitted by
such Section 726.5, the rights and remedies of any unsecured creditor, including
reduction of Beneficiary’s claim against Trustor to judgment, and any other
rights and remedies permitted by law.

 

  27

   



 

Section 14.08 TRUSTEE’S DEED RECITALS. The recitals of facts in any instrument
delivered upon completion of any sales, as described above in this Article XV,
such as the existence of a default, the giving of written notice of default and
notice of sale, and other facts affecting the regularity or validity of such
sale or disposition, shall be conclusive proof of the truth of such facts and
any such instruments shall be conclusive against all persons as to such fact
recited therein.

 

Section 14.09 RIGHT OF ENTRY. In addition to any other rights or remedies
granted under this Deed of Trust but subject to the terms and conditions of the
Loan Agreement and the rights of lessees, Beneficiary and its agents, acting by
themselves or through a court appointed receiver, upon reasonable advance notice
to Trustor and an opportunity to be present, shall have the right to enter upon
the Property or any part thereof and perform such acts and things as Beneficiary
deems necessary or desirable to inspect, investigate, assess, and protect the
security thereof. Without limitation of any of its other rights and subject to
the provisions of the Loan Agreement, Beneficiary shall have the right to: (i)
obtain a court order to enforce Beneficiary’s right to enter and inspect the
Property under California Civil Code Section 2929.5 to which the decision of
Beneficiary as to whether there exists a release or threatened release of
Hazardous Substances onto the Property shall be deemed reasonable and conclusive
as between the parties hereto and (ii) have a receiver appointed under
California Code of Civil Procedure Section 564 to enforce Beneficiary’s right to
enter and inspect the Property for Hazardous Substances. All reasonable costs
and expenses incurred by Beneficiary with respect to the audits, tests,
inspections, and examinations which Beneficiary or its agents or employees may
conduct, including the reasonable fees of the engineers, laboratories,
contractors, consultants, and attorneys, shall be paid by Trustor five Business
Days following demand with interest at the Default Rate from the date paid by
Beneficiary. Such costs, if not paid for by Trustor following demand, may be
added to the principal balance of the sums due under the Note and this Deed of
Trust and shall bear interest thereafter until paid at the Default Rate.

 

Section 14.10 RECONVEYANCE. If the Debt is paid and all obligations secured by
this Deed of Trust are fully performed in accordance with the terms of this Deed
of Trust, the Note and the other Loan Documents, then Beneficiary agrees to
request Trustee to reconvey the Property and upon payment by Trustor of
Trustee’s fees and all other sums owing to it under this Deed of Trust, Trustee
will reconvey the Property without warranty to the person or persons legally
entitled thereto. The grantee in the reconveyance may be described as “the
person or persons legally entitled thereto.” No reconveyance hereof shall impair
Trustor’s warranties and indemnities contained herein.

 

  28

   



 

Section 14.11 BORDER ZONE PROPERTY. To Trustor’s actual knowledge and except as
disclosed in the Environmental Report, Trustor represents and warrants that the
Premises have not been designated as Border Zone Property under the provisions
of California Health and Safety Code, Sections 25220 et seq. or any regulation
adopted in accordance therewith, and there has been no occurrence or condition
on any real property adjoining the Property that is reasonably likely to cause
the Property or any part thereof to be designated as Border Zone Property.

 

Section 14.12 INSURANCE NOTICE. Beneficiary hereby notifies Trustor of the
provisions of Section 2955.5(a) of the California Civil Code, which reads as
follows:

 



 

“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”

 



 

This disclosure is being made by Beneficiary to Trustor pursuant to Section
2955.5(b) of the California Civil Code. Trustor hereby acknowledges receipt of
this disclosure and acknowledges that this disclosure has been made by
Beneficiary before execution of any note or security document evidencing or
securing the Loan.

 

Section 14.13 COMMERCIAL LOAN. Trustor represents and warrants that the Loan is
for commercial purposes, and not for personal, household or consumer purposes.

 

Section 14.14 OTHER LOAN DOCUMENTS. Notwithstanding anything to the contrary set
forth herein or in the other Loan Documents with respect to the Obligations
under any of the other Loan Documents, including the Environmental Indemnity or
the Guaranty, this Deed of Trust secures only such Obligations of Trustor under
such agreements and does not secure the obligation of any other Person party to
such agreements.

 

Section 14.15 PRIORITY OF LEASES. Beneficiary may at any time and from time to
time by specific written instrument intended for such purpose, unilaterally
subordinate the lien of this Deed of Trust to any Lease, without joinder or
consent of, or notice to, Trustor, any tenant or any other person. Notice is
hereby given to each tenant under a Lease of such right to subordinate. No
subordination referred to in this Section shall constitute a subordination to
any lien or other encumbrance, whenever arising, or improve the right of any
junior lienholder. Nothing herein shall be construed as subordinating this Deed
of Trust to any Lease.

 

[NO FURTHER TEXT ON THIS PAGE]

 

  29

   



 

IN WITNESS WHEREOF, THIS DEED OF TRUST has been executed by Trustor as of the
day and year first above written.

 

TRUSTOR:

 

 

 

620 Dyer LLC, a California limited liability company

 

 

 

 

By:

Terra Tech Corp., a Nevada corporation, doing business in California as 2040
Main Street Corp., its Sole Member

 

 

 

 

 

 

 

 

 

By:

 

 

 

Derek Peterson

 

 

 

Its Chief Executive Officer

 

 

  30

   



 

ACKNOWLEDGMENT

 

A Notary Public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 



STATE OF CALIFORNIA

)

 

 

) ss.

 

COUNTY OF _______________

)

 



 

On ________________, 2018 before me, _____________________________, personally
appeared ________________________________________, who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature ________________________________ (SEAL)

 



  31

   



 

EXHIBIT A

 

LEGAL DESCRIPTION

 

All that certain real property situated in the County of Orange, State of
California, described as follows:

 

That portion of the Southeast quarter of Section 30, Township 5 South, Range 9
West, San Bernardino Base and Meridian, in the City of Santa Ana, County of
Orange, State of California, in the James McFadden Allotment of the Rancho
Santiago De Santa Ana, recorded in Book “B” of Judgments of the 17th Judicial
District Court, Los Angeles County, California, described as follows:

 

Beginning at a point on the East line of the Southwest quarter of said Section
30, distant thereon 30 feet South of the Northeast corner thereof;

 

Thence East parallel to the North line of the Southeast quarter of said Section
30, 396 feet; Thence South parallel with the East line said Southwest quarter
550 feet;

 

Thence West parallel with the North line of the Southeast quarter of said
Section 30, 396 feet to a point on the East line of the Southwest quarter of
said Section 30, distant thereon 550 feet South of the point of beginning;

 

Thence North 550 feet to the point of beginning.

 

Excepting therefrom the Easterly 196 feet.

 

APN: 411-141-01

 

 

EXHIBIT A-1 



 



 